Opinión del Tribionccl.

Plabiéndose presentado en debida forma, oida y conside-rada por el Tribunal la presente solicitud, y no habiéndose demostrado motivo por el que debiera ponerse en libertad á los presos que se hallan, detenidos en virtud de auto expe-dido bajo una sentencia firme, dictada por un Tribunal dé competente jurisdicción criminal,, se deniega la solicitud de Habeas Corpus, y vuelvan los presos á la custodia del Al-caide de la Cárcel de San Juan; y se condena á los mismos al pago de las costas de este procedimiento.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández Sulzbacher y MacLeary.
Juez disidente: Sr. Figueras.